PER CURIAM:
Carolyn E. O’Connor appeals the district court’s order dismissing her civil action and imposing a pre-filing injunction. We have reviewed the record and find no reversible error. Accordingly, we deny O’Connor’s motion for leave to proceed in forma pauperis as well as her motions for amended appeal decision, motion for a jury trial, and for summary judgment and dismiss the appeal for the reasons stated by the district court. See O’Connor v. Northshore, No. 3:06-cv-00295-JRS (E.D.Va. May 19, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.